Case 2:14-cv-07687-JGB-KK Document 314 Filed 07/29/21 Page 1 of 1 Page ID #:13538




   1
                                                      O
   2
                                                    J S -6
   3
   4
   5
   6
                               UNITED STATES DISTRICT COURT
   7
                              CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10    KAVIN MAURICE RHODES,                        Case No. CV 14-7687-JGB (KK)
  11                               Petitioner,
  12                          v.                     JUDGMENT
  13    CHRISTIAN PFEIFFER, Acting
        Warden,
  14
                                   Respondent.
  15
  16
  17         Pursuant to the Order Accepting Final Findings and Recommendation of
  18   United States Magistrate Judge,
  19         IT IS HEREBY ADJUDGED that the First Amended Petition is DENIED
  20   and this action is DISMISSED with prejudice.
  21
  22   Dated: July 29, 2021
                                                 HONORABLE JESUS G. BERNAL
  23                                             United States District Judge
  24
  25
  26
  27
  28
